PER CURIAM.
We reverse. The trial court granted summary judgment, determining that California Insurance Code section 11580.2(i) (West 1994) required the filing of a suit against the uninsured tortfeasor as a condition precedent to recovery under a contract of uninsured/underinsured insurance execut*1052ed in California. However, subsequent to the trial court’s order, the California Supreme Court determined that section 11580.2(i) did not apply to underinsured motorist claims. Quintano v. Mercury Casualty Co., 11 Cal.4th 1049, 48 Cal.Rptr.2d 1, 906 P.2d 1057 (Cal.1995). We apply the law in effect at the time of the appellate decision. Cantor v. Davis, 489 So.2d 18 (Fla.1986). From the record this appears to be an accident involving an underinsured tortfeasor, although this determination was not made by the trial court. Therefore, we remand for further proceedings consistent with this opinion.
WARNER and PARIENTE, JJ., and KROLL, KATHLEEN J., Associate Judge, concur.